        Case 3:15-cv-05666-WHO Document 178 Filed 03/11/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: March 11, 2019           Time: 2 hours, 3 minutes Judge: WILLIAM H. ORRICK
                                2:07 p.m. to 4:10 p.m.
 Case No.: 15-cv-05666-WHO      Case Name: Woods v. August, et al.



Attorneys for Plaintiff:  Andante Pointer, Lateef H. Gray, Melissa Nold, and
                          Patrick Buelna (appearing personally)
                          John Burris (appearing telephonically)
Attorneys for Defendants: Sean F. Connolly, James F. Hannawalt, and Cheryl Adams

 Deputy Clerk: Jean Davis                            Court Reporter: Katherine Sullivan


                                      PROCEEDINGS

Pretrial conference and motion hearing conducted.

Defendants submit on their papers as to the motion to dismiss. The motion is taken under
submission; a written order will follow.

Argument of counsel heard as to the Motions in Limine. Motions taken under submission; a
written order will follow. Damages issues discussed.

Counsel will be limited to 20 hours of argument per side, including opening and closing
statements, but exclusive of voir dire. The trial day will run from 8:00 a.m. to 1:30 p.m.
Activity on Monday, April 1, 2019, will be limited to jury selection only, which will commence
at 8:30 a.m. The Court intends to summon 40 prospective jurors, select 9 jurors, and allow
counsel 4 peremptory challenges per side. Method of jury selection discussed. Counsel will be
allowed 30 minutes per side of voir dire over and above that conducted by the Court. A
questionnaire will be given to the jurors in advance, on March 29, 2019, and each party may
obtain copies of the questionnaires that afternoon.
